Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites “establishing a multiple mass shear series model or a multiple mass shear-flexural parallel model corresponding to the building data according to the model type corresponding to the building data”, “performing nonlinear history analysis according to time history data of ground motion acceleration from each building through the multiple mass shear series model or the multiple mass 10shear-flexural parallel model, to obtain a nonlinear history analysis result”, and “obtaining a seismic damage state and an analysis result of each story of each building according to the nonlinear history analysis result”. The limitations of “establishing a multiple mass shear series model or a multiple mass shear-flexural parallel model corresponding to the building data according to the model type corresponding to the building data”, “performing nonlinear history analysis according to time history data of ground motion acceleration from each building through the multiple mass shear series model or the multiple mass 10shear-flexural parallel model, to obtain a nonlinear history analysis result”, and “obtaining a seismic damage state and an analysis result of each story of 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “acquiring building data”, and “5obtaining a model type corresponding to the building data according to the building data”.
Regarding “acquiring building data” and “5obtaining a model type corresponding to the building data according to the building data”, these limitations do not integrate into a practical application because the limitations merely recite receiving of data for use in the mathematical concepts (i.e., the above-discussed establishing, performing, and obtaining steps). Further, these acquiring and obtaining steps are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical 
Dependent claims 2-10 are likewise also not patent eligible. The limitations of claims 2-10 are also directed to the mathematical concepts judicial exception and therefore there are no additional elements in claims 2-10 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.
Independent Claim 10 recites “establish a multiple mass shear series model or a multiple mass shear-flexural parallel model corresponding to the building data according to the model type corresponding to the building data”, “perform nonlinear history analysis according to time history data of ground motion acceleration from each building through the multiple mass shear series model or the multiple mass 10shear-flexural parallel model, to obtain a nonlinear history analysis result”, and “obtain a seismic damage state and an analysis result of each story of each building according to the nonlinear history analysis result”. The limitations of “establish a multiple mass shear series model or a multiple mass shear-flexural parallel model corresponding to the building data according to the model type corresponding to the building data”, “perform nonlinear history analysis according to time history data of ground motion acceleration from each building through the multiple mass shear series model or the multiple mass 10shear-flexural parallel model, to obtain a nonlinear history analysis result”, and “obtain a seismic damage state and an analysis result of each story of each building according to 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “acquire building data”, and “5obtain a model type corresponding to the building data according to the building data”, and using a device including generic modules to perform the establishing, performing, and obtaining steps.
Regarding “acquire building data” and “5obtain a model type corresponding to the building data according to the building data”, these limitations do not integrate into a practical application because the limitations merely recite receiving of data for use in the 
Regarding the device, the acquiring module, the obtaining module, the establishing module, the calculation module, and the analyzing module that make up the device are recited at a high-level of generality (i.e., as a generic system performing a generic computer function of mathematical calculations, i.e., the establishing, performing, and obtaining steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a device to perform the establishing, performing, and obtaining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 10 is not patent eligible.
Dependent claims 11-16 are likewise also not patent eligible. The limitations of claims 11-16 are also directed to the mathematical concepts judicial exception and 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN107590853) in view of Porter (U.S. Patent Pub. 2005/0049962).




Regarding Claim 1, Wei teaches a method for city-scale nonlinear time-history analysis, comprising: acquiring building data (page 2, step 1, “obtaining the type of building structure); 5obtaining a model type corresponding to the building data according to the building data (page 2, step 1, model type that is applied to the building data is a mass shear model); establishing a multiple mass shear series model or a multiple mass shear-flexural parallel model corresponding to the building data according to the model type corresponding to the building data (page 2, step 1, “establishing a shear model multi-concentrated mass of each building”); and obtaining a seismic damage state and an analysis result of each story of each building (page 3, last paragraph, “The analytical model can accurately calculate seismic damage of different floors”; also Abstract , “each floor of the seismic response data”).
Wei does not teach performing nonlinear history analysis according to time history data of ground motion acceleration from each building through the multiple mass shear series model or the multiple mass 10shear-flexural parallel model, to obtain a nonlinear history analysis result; and obtaining a seismic damage state and an analysis result of each building according to the nonlinear history analysis result.  However, in the related art, Porter teaches performing a non-linear time history structure analysis of a stochastic structural model, and assessing probabilistic damage based on the nonlinear structural analysis in paragraph [0043].  It would have been obvious to one skilled in the art at the time of the invention to include the non-linear time-history analysis of Porter in the system of Wei, in order to accurately determine seismic risk of buildings (see Porter, paragraphs [0005]-[0006]).

Regarding Claim 6, Wei in view of Porter teaches everything that is claimed above with respect to Claim 1.  Wei further teaches wherein the seismic damage state and the analysis result 10of each story of each building comprises a seismic damage state of each story of each building (Abstract, “each floor of the seismic response data”), a displacement history result of each story of each building (Abstract, seismic response data includes displacement), a velocity history result of each story of each building (page 5, third paragraph, floor collapse state parameters include velocity), a figure and animation of seismic response and damage states of the urban buildings (page 4, animation rendering).  
Wei does not each an acceleration history result of each story of each building.  However, Porter teaches modeling of shaking intensity based on acceleration in paragraph [0128].  It would have been obvious to one skilled in the art at the time of the invention to include the acceleration of Porter in the system of Wei, in order to conveniently model the shaking intensity (see Porter, paragraph [0128]).
Regarding Claim 7, Wei in view of Porter teaches everything that is claimed above with respect to Claim 2.  wherein the seismic damage state and the analysis result 10of each story of each building comprises a seismic damage state of each story of each building (Abstract, “each floor of the seismic response data”), a displacement 
Wei does not each an acceleration history result of each story of each building.  However, Porter teaches modeling of shaking intensity based on acceleration in paragraph [0128].  It would have been obvious to one skilled in the art at the time of the invention to include the acceleration of Porter in the system of Wei, in order to conveniently model the shaking intensity (see Porter, paragraph [0128]).
Regarding Claim 11, Wei teaches a device for city-scale nonlinear time-history analysis, comprising: an acquiring module, configured to acquire building data (page 2, step 1, “obtaining the type of building structure); 5an obtaining module, connected to the acquiring module, and configured to obtain a model type corresponding to the building data according to the building data (page 2, step 1, model type that is applied to the building data is a mass shear model); an establishing module, connected to the obtaining module, and configured to establish a multiple mass shear series model or a multiple mass shear-flexural parallel model corresponding to the building data according to the model type corresponding to the building data (page 2, step 1, “establishing a shear model multi-concentrated mass of each building”); and an analyzing module, connected to the calculation module, configured to obtain a seismic 15damage state and an analysis result of each story of each building (page 3, last paragraph, “The analytical 
Wei does not teach a calculation module, connected to the establishing module, and configured to perform nonlinear history analysis according to time history data of ground motion acceleration from each building through the multiple mass shear series model or the multiple mass shear-flexural parallel model, to obtain a nonlinear history analysis result; and obtaining a seismic 15damage state and an analysis result of each building according to the nonlinear history analysis result.  However, in the related art, Porter teaches performing a non-linear time history structure analysis of a stochastic structural model, and assessing probabilistic damage based on the nonlinear structural analysis in paragraph [0043].  It would have been obvious to one skilled in the art at the time of the invention to include the non-linear time-history analysis of Porter in the system of Wei, in order to accurately determine seismic risk of buildings (see Porter, paragraphs [0005]-[0006]).
Regarding Claim 14, Wei in view of Porter teaches everything that is claimed above with respect to Claim 11.  Wei further teaches wherein the seismic damage state and the analysis result 10of each story of each building comprises a seismic damage state of each story of each building (Abstract, “each floor of the seismic response data”), a displacement history result of each story of each building (Abstract, seismic response data includes displacement), a velocity history result of each story of each building (page 5, third paragraph, floor collapse state parameters include velocity), a figure and animation of seismic response and damage states of the urban buildings (page 4, animation rendering).  
.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
	Chiba (JP2009092402) teaches modeling of different buildings using a mass point model using an equivalent shear spring, and applying time history analysis to the mass point model to determine vibration characteristics of different floors of different buildings in order to predict seismic intensity for each story of a building in the Abstract and on pages 3-4 (Best Mode section).

Allowable Subject Matter
Although there are no prior art rejections for Claims 3-5, 8-10, 12-13, and 15-16, the Examiner cannot comment on their allowability until the rejections under 35 U.S.C 101 are satisfactorily addressed.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863